                      2:20-cv-02010-CSB-EIL # 41      Page 1 of 1
                                                                                           E-FILED
                                                          Monday, 14 December, 2020 05:04:04 PM
                                                                     Clerk, U.S. District Court, ILCD

                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

DR. DONALD D. OWEN,           )
                Plaintiff,    )
                              )
     vs.                      )                Case No. 2:20-cv-02010-CSB-EIL
                              )
BOARD OF EDUCATION OF         )                Judge Eric I. Long
URBANA SCHOOL DISTRICT #116,  )
JOHN H. DIMIT, ANNE HALL,     )
BRENDA CARTER, PAUL POULOSKY, )
PEGGY PATTEN and TORI EXUM,   )
                 Defendants.  )
                       DEFENDANTS’ NOTICE OF SERVICE

      PLEASE TAKE NOTICE that on December 14, 2020, Defendants, BOARD OF
EDUCATION OF EDUCATION OF URBANA SCHOOL DISTRICT 116, by its counsel,
Frank B. Garrett III and Tyler J. Bohman, served upon the counsel of Plaintiff, DR.
DONALD D. OWEN, the following:
            DEFENDANT’S RESPONSE TO PLAINTIFF’S REQUEST TO PRODUCE;
             AND
            DEFENDANT’S PRIVILEGE LOG.
                             CERTIFICATE OF SERVICE
       I, Tyler J. Bohman, an attorney hereby certify that the undersigned served a copy
of this Notice and the referenced discovery documents upon Ronald S. Langacker,
ron@langackerlaw.com, by transmitting a copy of same by e-mail on the 14TH day of
December, 2020, which constitutes service upon all counsel of record.

                                               Respectfully submitted,

                                               BOARD     OF EDUCATION  OF
                                               EDUCATION OF URBANA SCHOOL
                                               DISTRICT 116

                                               By: /s/Tyler J. Bohman
                                                    One of Defendants’ Attorneys
Frank B. Garrett III (6192555)
Tyler J. Bohman (6315219)
ROBBINS SCHWARTZ NICHOLAS
 LIFTON & TAYLOR, LTD.
55 West Monroe, Suite 800
Chicago, IL 60603-5144
Telephone (312) 332-7760
Fax (312) 332-7768
